       Case 1:20-cv-00522-NONE-JLT Document 69-1 Filed 12/11/20 Page 1 of 2


 1    Katherine Eskovitz (SBN 255105)        Sean Eskovitz (SBN 241877)
      ROCHE CYRULNIK FREEDMAN LLP            ESKOVITZ LAW
      1158 26th Street, No. 175              1217 Wilshire Boulevard,
 2    Santa Monica, CA 90403                 No. 3683
      keskovitz@rcfllp.com                   Santa Monica, CA 90402
 3                                           seane@eskovitz.com
 4    Jordana Haviv
      Richard R. Cipolla                     Brant W. Bishop
      ROCHE CYRULNIK FREEDMAN LLP            BRANT W. BISHOP, P.C.
    5
      99 Park Avenue, 19th Floor             2000 Pennsylvania Avenue, NW
      New York, NY 10016                     Suite 7000
       jhaviv@rcfllp.com                     Washington, DC 20006
    6 rcipolla@rcfllp.com
                                             brant@bishop.us
 7     Counsel for Plaintiff Apothio LLC
 8           UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF CALIFORNIA
9            APOTHIO, LLC,                         No. 1:20-CV-00522-NONE-JLT
                                Plaintiff,
11
                    v.
12
             KERN COUNTY; KERN COUNTY              DECLARATION OF
13           SHERIFF’S OFFICE; CALIFORNIA          KATHERINE ESKOVITZ IN
             DEPARTMENT OF FISH AND WILDLIFE;      FURTHER OPPOSITION TO
             DONNY YOUNGBLOOD; JOSHUA              DEFENDANTS’ MOTION TO
1            NICHOLSON; CHARLTON H. BONHAM;        STAY
             JOHN DOES #1 THROUGH #10,
15           UNKNOWN AGENTS OF THE KERN
             COUNTY SHERIFF’S OFFICE; JOHN
16           DOES #11 THROUGH #20, UNKNOWN
             AGENTS OF THE CALIFORNIA FISH
17           AND WILDLIFE DEPARTMENT,
                           Defendants.
18

19

20

21

22

23

24




      DECLARATION OF KATHERINE ESKOVITZ
      Case 1:20-cv-00522-NONE-JLT Document 69-1 Filed 12/11/20 Page 2 of 2


 1                         DECLARATION OF KATHERINE ESKOVITZ

 2          I, Katherine Eskovitz, declare:

 3          1.      I am an attorney admitted to practice before this Court and counsel of record for

 4   Apothio, LLC in this matter.

 5          2.      Attached as Exhibit A is a true and correct copy of the September 12, 2019

 6   settlement offer from Apothio to Newbridge Global Ventures Inc. (“NBGV”), referenced in the

 7   October 24, 2019 probable cause affidavit signed by Defendant Joshua Nicholson. See ECF No.

 8   66-2, Ex. O at 10. Nicholson claims that Apothio CEO Trent Jones “states” that “Apothio

 9   conspired with NBGV to ship 3300lbs of marijuana from Medford, Oregon to Apothio’s site in

10   Arvin California.” Id. But the settlement offer makes clear that “via the shipment of 3,300 pounds

11   of marijuana from NBGV’s Medford, OR location to Apothio’s Los Oso site in Arvin, CA,

12   NBGV unilaterally engaged in illegal and unacceptable behavior that would have implicated

13   Apothio. For responsible actions on Apothio’s part, Apothio paused the AB business activity

14   related to extraction equipment to prevent further damage to all our entities.” Ex. A at 2

15   (emphasis added). The letter further explains with respect to NBGV’s shipment that it was

16   “NBGV’s illegal behavior that jeopardized every entity and individual involved with NBGV,

17   Inc., a publicly traded company federally regulated by the Securities and Exchange Commission

18   (SEC).” Id.

19   Dated: December 11, 2020
20                                                   /s/ Katherine Eskovitz
                                                     Katherine Eskovitz
21                                                   ROCHE CYRULNIK FREEDMAN LLP
                                                     1158 26th Street, No. 175
22                                                   Santa Monica, CA 90403
                                                     keskovitz@rcfllp.com
23
                                                   Counsel for Apothio LLC
24
                                                     1
     DECLARATION OF KATHERINE ESKOVITZ
